PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/772,211
Filing Date: April 30, 2018
Appellant(s): Kalhan, Amit 



__________________
Stephanie Tinsley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 29, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-4, 6-9, 11, 13-18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as anticipated by Hadef (US 2015/0043423) in view of Luo et al., “Adaptive Partial Decode-and-Forward Relaying with Quantized Feedback”, 2011 (included in IDS).

Claims 2, 10, 12, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hadef-Luo in view of Chang (US 2008/0144522).

(2) Response to Argument
(A.1) Appellant argues regarding claim 1 that the claim term “signal forwarding scheme instruction” refers to an instruction pertaining to a signal forwarding scheme.  Given this understanding of the claim term, POSITA could not reasonably interpret presence or absence of MOD and COD schemes in the scheduling parameters of Hadef as teaching an actual instruction pertaining to a “signal forwarding scheme” (see App. Br. p. 12).  Moreover, no evidence in Hadef teaches that the presence or absence of MOD and COD schemes in the scheduling parameters actually functions as an 
The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.  The claim limitation at issue merely recites “a signal forwarding scheme instruction from a base station … indicating a selected signal forwarding scheme” without describing its form or any of its contents.  Absent any such recitation in the claims at issue, “a signal forwarding scheme instruction” has been construed in light of 
	In Hadef, a relay station (RS) obtains and selects updated scheduling parameters (mapped to signal forwarding scheme instruction) including new MOD and COD schemes that directly affect transmission operations of RS providing Quality of Service (QoS), throughput, etc.  Specifically, RS obtains updated scheduling parameters that may include (a) identifying available scheduling parameters based on an amount of data that is less than or equal to the amount of the data and (b) selecting the updated scheduling parameters from among the available scheduling parameters based on a predetermined condition [Hadef: 9-10; 20-21; 85].  Moreover, RS may select the updated scheduling parameters from among the available scheduling parameters that provide, for instance, a maximum throughput or a determined QoS [Hadef: 11; 85; 87].  The updated scheduling parameters, as per their new information for a RS, function as an instruction for its transmission operation as compared to previous information in available scheduling parameters. 
In one example, during updating of the scheduling parameters, the RS may retain the BW allocated by the BS, but may acquire new MOD and COD schemes when a higher throughput is achieved under current channel conditions in which the new MOD and COD schemes require an amount of data that is less than or equal to the amount of data currently stored in the buffer [Hadef: 69; 86].  Part of the data is higher-throughput MOD and COD schemes to be used [Hadef: 88].  This means that presence of a certain type of MOD and COD schemes in the updated scheduling parameters functions as an instruction to a RS to either transmit or to hold (i.e. no transmission).  In another instance, the RS transmits the remaining data by using other scheduling parameters, for example parameters defined in the received scheduling information, or by selecting updated parameters that provide a lower QoS than that requested by the apparatus [Hadef: 89].  Again, the selection of the received scheduling information including any MOD and COD schemes or the updated scheduling parameters including any new MOD and COD schemes is inextricably tied to and functions as an instruction for transmission operations of a relay station.
	Now turning to effect on decode and encode operations and associated structures tied to a relay scheme in RS 620 of Fig. 6 when scheduling parameters are updated during a second-stage scheduling.  In Fig 6, the scheduling module 622 of RS 620 may perform second-stage scheduling by updating received scheduling parameters, such as, MODU and CODU [Hadef: 96; 113].  A data decoding module 624 of RS 620 is configured to demodulate and decode data received from the BS 610, based on a MOD scheme and COD scheme indicated in the received scheduling parameters.  Moreover, during encoding of the data D, the scheduling module 622 may inform the data encoding module 626 of an updated MOD scheme MODU, and an updated COD scheme CODU that are to be used [Hadef: 97].  It means that decode and encode operations (i.e. operational effect) and by extension addition of decode and based on received MOD and COD scheme indicated in scheduling parameters.  In Hadef, when the RS 620 operates based on the DF relay scheme, the data decoding module 624 and the data encoding module 626 may be included in the RS 620 [Hadef: 99].  Because these decode and encode operations and by extension addition of decode and encode modules in RS 620 are used in operating a decode-and-forward relay scheme, and where as described above, decode and encode operations and by extension addition of decode and encode modules at RS 620 are based on MOD and COD scheme indicated in scheduling parameters, RS 620 is considered to operate based on a (DF) relay scheme.  
Now with reference to the same embodiment of Fig. 6, when MOD and COD schemes are not present in received scheduling parameters or updated scheduling parameters, it functions as an instruction such that the same embodiment of RS 620 of Fig. 6 does not decode and encode (operational effect) and by extension omits decoding and encoding modules (structural effect).  Hadef describes such operational and structural effects as being tied to relay schemes other than a DF relay scheme [Hadef: 99].  As a result, the operation at RS 620 is based on other relay schemes (i.e. AF or CF).  Hadef summarizes this result by describing that the data decoding module 624 may be omitted when the RS 620 operates based on an amplify-and-forward (AF) relay scheme or a compress-and-forward (CF) relay scheme [Hadef: 96; 97].  Similarly, when the RS 620 operates based on the other relay schemes (i.e. AF or CF), the data decoding module 624 and the data encoding module 626 may be omitted [Hadef: 99].    
In conclusion, the same embodiment of Fig. 6 describes operation (not any pre-configuration) at RS 620 based on relay schemes arising from received scheduling a signal forwarding scheme instruction from a base station … indicating a selected signal forwarding scheme”.    

	(A.2) Appellant argues regarding claim 1 that Hadef describes that the network and relay stations are pre-configured to operate in accordance with a particular relay scheme (see App. Br. p. 14).  Relay stations in Fig. 6 of Hadef would be pre-configured to receive scheduling parameters that include MOD and COD schemes, while those in Fig. 7 would be pre-configured to receive scheduling parameters that do not include MOD and COD schemes.  Since the relay stations of Hadef are pre-configured to operate based on a particular relay scheme, the presence or absence of MOD and COD schemes in the scheduling parameters of Hadef has absolutely no effect on which relay scheme is to be applied by RS (see App. Br. p. 14).  Moreover, although Hadef provides two implementations of the relay station (Amplify and Forward; Decode and Forward), Hadef does not teach that both schemes are capable of being implemented in the same device (see App. Br. p. 14-15).  This is an important distinction since Hadef also fails to teach that RS can selectively apply either scheme in response to the presence or absence of MOD and COD schemes in the scheduling parameters (see App. Br. p. 15).  Same argument is presented for claim 11 (see App. Br. p. 17-18) and claim 20 (see App. Br. p. 20-21). 
For purposes of brevity, please see the response to Argument (A.1) above that addresses how the received scheduling parameters or updated scheduling parameters that may include MOD and COD schemes function as an instruction for operations (e.g. transmit, decode, and encode) and structures (e.g. decode and encode modules) associated with relay schemes (e.g. DF, AF, CF) in the same embodiment of a relay station (RS 620) of Fig. 6.  Appellant is incorrect in concluding that a RS is pre-configured to operate in accordance with only a particular relay scheme.  Within this context, equally incorrect is the Appellant’s assertion that Fig. 6 is configured for only a particular relay scheme (i.e. only a decode-and-forward (DF) relay scheme).  In fact, the embodiment 620 of Fig. 6 is capable of implementing multiple relay schemes (DF, AF, CF) as further discussed below, a result which renders irrelevant any further consideration of the embodiment of Fig. 7 for the issue in the argument above.  
In discussing the embodiment RS 620 of Fig. 6, Hadef explicitly describes operation (not any pre-configuration) at RS 620 based on different relay schemes such that (a) when the RS 620 operates based on the DF relay scheme, the data decoding module 624 and the data encoding module 626 may be included in the RS 620, or (b) when the RS 620 operates based on the other relay schemes (i.e. AF or CF), the data decoding module 624 and the data encoding module 626 may be omitted [Hadef: 99].  different relay schemes are capable of being operationally implemented within the same embodiment as shown in Fig. 6.  In other words, contrary to Appellant’s assertion above, the embodiment of Fig. 6 is not limited due to any pre-configuration to receive only scheduling parameters that include MOD and COD schemes (i.e. only a DF relay scheme).  
	Besides the showing and discussion above with respect to the embodiment of Fig. 6 rebutting Appellant’s argument, Hadef’s teachings about updated scheduling parameters also rebut Appellant’s notion that a relay station is pre-configured to operate in accordance with only a particular relay scheme.  Hadef describes decoding at RS requiring MOD and COD by referring to the fact that the RS may be configured to operate based on a decode-and-forward (DF) relay scheme, wherein the scheduling module is configured to obtain a modulation and coding scheme as the updated scheduling parameters [Hadef: 26].  In contrast, Hadef describes other configurations of RS not obtaining MOD and COD as updated scheduling parameters by referring to the fact that the RS may be configured to operate based on an amplify-and-forward (AF) updated scheduling parameters being obtained [Hadef: 27].  If relay stations in Hadef had been preconfigured to operate in accordance with only a particular relay scheme (as argued above), then there would have been no need for a relay station to (a) obtain updated scheduling parameters based on scheduling information, the channel state information, and an amount of data or (b) identify available scheduling parameters that require an amount of data that is less than or equal to the amount of the data, and to select the updated scheduling parameters from among the available scheduling parameters based on a predetermined condition [Hadef: 9-11; 20-21].  Moreover, if relay stations in Hadef had been preconfigured to operate in accordance with only a particular relay scheme, then the relay station would not have transmitted the data by using other scheduling parameters, for example parameters defined in the received scheduling information, or by selecting updated parameters that provide a lower QoS than that requested by the apparatus [Hadef: 89].
	In conclusion, Hadef teaches that a relay station (RS) is not pre-configured to operate in accordance with only a particular relay scheme because (a) different relay schemes are capable of being operationally implemented within the configuration of the same embodiment as shown in Fig. 6, and (b) a pre-configuration at a relay station would not have required it to obtain updated scheduling parameters based on scheduling information, select the updated scheduling parameters from among the available scheduling parameters based on a predetermined condition, and transmit data by using other scheduling parameters or by selecting updated parameters.


Under MPEP 2181, a claim limitation is construed under 112(f) if it meets the 3-prong test: (1) the claim limitation uses the term means or step or a term used as a substitute for means that is a generic placeholder for performing the claimed function; (2) the term is modified by functional language; and (3) the term is not modified by sufficient structure, material, or acts for performing the claimed function.  In the present application, the terms “a signal forwarding processor” in claim 1, “a relay transmission processor” in claim 4, “a retransmission processor” in claim 5, and “a scheduler” in claim 20 have been construed as “generic placeholders” because POSITA would not know these terms to be structures with sufficiently definite meaning that are ordinary or customary in the art.  Moreover, these terms are described in Appellant’s Specification as functional blocks with reference to signal forwarding device 102 [App. Spec. (USPGPUB): 21].  Appellant’s Specification describes that two or more of the functional blocks may be integrated in a single device, and the functions described as performed in any single device may be implemented over several devices [App. Spec. (USPGPUB): 21], an embodiment which is also later discussed in [App. Spec. (USPGPUB): 23-25]. These terms in their respective claim limitations are coupled with 
Teachings in Appellant’s Specification have been cited to show the corresponding structure, material, or acts for performing the claimed function and equivalents thereof for these limitations.  Appellant’s Specification describes the corresponding structure, material, or acts for performing the claimed function for “a signal forwarding processor”, “a relay transmission processor”, and “a retransmission processor” as the signal forwarding device 102, which includes a transmitter 128, receiver 130, a signal forwarding processor 131, retransmission processor 132, relay processor 134 [App. Spec. (USPGPUB): 21].  For example, the controller 136 may perform functions of the signal forwarding processor 131, retransmission processor 132 or relay processor 134 in some circumstances. The controller 136 includes any combination of hardware, software, and/or firmware.  An example of a suitable controller 136 includes code running on a microprocessor or processor arrangement [App. Spec. (USPGPUB): 21].  Appellant’s Specification describes “a scheduler” as the scheduler 108, which may be part of the base station 104 or may be connected to the base station 104, either directly or through the core network 110 [App. Spec. (USPGPUB): 17].  
	In conclusion, these limitations have been properly construed as “means plus function” limitations for purposes of interpretation under 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Respectfully submitted,
/Saad A. Waqas/           Primary Examiner, Art Unit 2468        
                                                                                                                                                                                 Conferees:

/ASAD M NAWAZ/           Supervisory Patent Examiner, Art Unit 2468                                                                                                                                                                                             
/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.